929 F.2d 694Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lewis SMITH, Plaintiff-Appellant,v.E.G. BOWLES, Regional Administrator of P.H.P. HealthServices Corporation, P.H.P. Health Services Corporation,John Doe, Former Regional Administrator of P.H.P. HealthServices Corporation, Don A. Swetter, Medical Director ofP.H.P. Health Services Corporation, F.G. Japzon, MedicalDoctor of P.H.P. Health Services Corporation, SterlinSuddarth, Medical Doctor of P.H.P. Health ServicesCorporation, John Doe, Medical Doctor of P.H.P. HealthServices Corporation, Jeff D. Hill, Physician's Assistant ofP.H.P. Health Services Corporation, Louise Reeves, HeadNurse of P.H.P. Health Services Corporation, Individuallyand in their official capacities, Defendants-Appellees.
No. 91-7021.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1991.Decided March 26, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-89-2846-B)
William Lewis Smith, appellant pro se.
Paul T. Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William Lewis Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Bowles, CA-89-2846-B (D.Md. Dec. 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.